



MDU RESOURCES GROUP, INC.


DIRECTOR COMPENSATION POLICY


Each Director who is not a full-time employee of the Company shall receive
compensation made up of annual cash retainers and common stock. Each Director is
also eligible for awards under the Non-Employee Director Long-Term Incentive
Compensation Plan.


Director Compensation


Annual Cash Retainers
 
 
 
 
 
 
Base Retainer


$55,000


 
 
Additional Retainers:
 
 
 
Non-Executive Chairman of the Board
75,000


 
 
Lead Director, if any
33,000


 
 
Chairman of Audit Committee
15,000


*
 
Chairman of Compensation Committee
10,000


*
 
Chairman of Nominating and Governance Committee
10,000


*

__________________
*
Effective June 1, 2011.



Such cash retainers shall be paid in monthly installments.


The MDU Resources Group, Inc. Deferred Compensation Plan for Directors (as
amended and restated effective May 15, 2008) permits a Director to defer all or
any portion of the annual cash retainers. The amount deferred is recorded in
each participant's deferred compensation account and credited with income in the
manner prescribed in the Plan. For further details, reference is made to the
Plan, a copy of which is attached.


Common Stock


Each person who is a Director of the Company at any time during the calendar
year shall receive a $110,000 stock payment on or about the Wednesday following
the Board of Directors’ regularly-scheduled November meeting, pursuant to the
Non-Employee Director Stock Compensation Plan. The stock payment shall be equal
to the number of whole shares of Common Stock determined (i) if the shares are
original issue or treasury stock, by dividing $110,000 by the closing price of
the Common Stock on the New York Stock Exchange on the grant date and (ii) if
the shares are purchased on the open market, by dividing $110,000 by the
weighted average price paid to purchase shares for the Directors for that stock
payment, excluding any related brokerage commissions or other service fees. Any
fractional shares shall be paid in cash. The stock payment shall be





--------------------------------------------------------------------------------



prorated for any Director who does not serve the entire calendar year by
multiplying $110,000 by a fraction, the numerator of which is the number of
actual or expected months (with a partial month counted as a full month) of
service on the Board during the calendar year and the denominator of which is
twelve.


By written election a Director may reduce his or her annual cash retainers and
have that amount applied to the purchase of additional shares pursuant to the
Non-Employee Director Stock Compensation Plan. The election must be made on a
form provided by the administrative committee and returned to the committee by
the last business day of the year prior to the year in which the election is to
be effective. The election remains in effect until changed or revoked. No
election may be changed or revoked for the current year, but may be changed for
a subsequent year. For further details, reference is made to the Non-Employee
Director Stock Compensation Plan, a copy of which is attached.


Travel Expense Reimbursement


All Directors will be reimbursed for reasonable travel expenses incurred while
serving as a Director, including spouse’s expenses, in connection with
attendance at meetings of the Company’s Board of Directors and its committees.
If the travel expense is related to the reimbursement of commercial airfare,
such reimbursement will not exceed full-coach rate. If the travel expense is
related to reimbursement of non-commercial airfare, such reimbursement will not
exceed the rate for comparable travel by means of commercial airline at the
first-class rate. Spousal travel expenses paid by the Company are treated as
taxable income to the Director. See the paragraph below entitled "Code Section
409A" for further rules relating to travel expense reimbursements.


Directors' Liability


Article Seventeenth of the Company's Restated Certificate of Incorporation
provides that no Director of the Company shall be liable to the Company or its
stockholders for breach of fiduciary duty as a Director, with certain exceptions
stated below. Section 7.07 of the Company's Bylaws requires the Company to
indemnify fully a Director against expenses, attorneys fees, judgments, fines
and amounts paid in settlement of any suit, action or proceeding, whether civil
or criminal, arising from an action of a Director by reason of the fact that the
Director was a Director of MDU Resources Group, Inc.


There are exceptions to the protections under Article Seventeenth of the
Company’s Restated Certificate of Incorporation: breaches of the Directors' duty
of loyalty to the Company or its stockholders, acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of the law,
violation of Section 174 of the Delaware General Corporation Law (relating to
unlawful declaration of dividends

2



--------------------------------------------------------------------------------



and unlawful purchase of the company's stock), and transactions from which the
Director derived an improper personal benefit (including short-swing profits
under Section 16(b) of the Securities Exchange Act of 1934).


Additional protection is provided through individual indemnification agreements
with each Director.


The Company has and does maintain Directors' and Officers' liability insurance
coverage with a $125 million limit.


Insurance Coverages


The Company maintains the following insurance for protection of its Directors as
they carry out the business of MDU Resources Group, Inc., which shall be
provided while serving as a Director:


1.
General liability and automobile liability insurance:



If driving a personal vehicle, the Directors are afforded automobile liability
coverage excess of their own personal automobile insurance under a combination
of policies with program limits to $100 million after a self-insured retention
of $500,000. If driving a vehicle owned by the Company, personal automobile
insurance does not apply.


For general liability, coverage is provided to Directors under a combination of
policies with program limits to $100 million after a self-insured retention of
$500,000.


2.
Fiduciary and crime insurance:



The Directors are afforded coverage under the fiduciary and crime liability
insurance policies. The fiduciary policy has a limit of $35 million and the
crime policy has a limit of $10 million.


3.
Aircraft liability insurance:



The Company's existing aircraft liability insurance extends coverage while a
hired, non-owned* aircraft is used by a Director in traveling to and from
Director or Board committee meetings. This insurance coverage is excess of any
underlying policy that may exist and provides limits of $200 million.


*Non-owned aircraft is defined as: 1) any aircraft registered under a “standard”

3



--------------------------------------------------------------------------------



airworthiness certificate issued by the FAA; 2) aircraft with a seating capacity
not exceeding 40 seats; 3) aircraft that are not owned by MDU Resources Group,
Inc. or any of its subsidiaries; 4) aircraft that are not partly or wholly owned
by or registered in the Director’s name or the name of any Director’s household
member.


4.
Business travel accident insurance:



All Directors are protected by a group insurance policy with coverage of
$250,000 that provides 24-hour accident protection while traveling on Company
business.


Coverage in all instances begins at the actual start of a business trip and ends
when the Director returns to his/her home or regular place of employment.


The beneficiary of the insurance will be that beneficiary recorded on a
beneficiary designation provided by the Company.


5.
Group life insurance:



All outside Directors are protected by a non-contributory group life insurance
policy with coverage of $100,000.


The coverage begins the day the Director is elected to the Board of Directors
and terminates when the Director ceases to be an outside Director.


A Certificate of Insurance shall be provided to the Director. The beneficiary of
the insurance will be the beneficiary recorded on a beneficiary designation
provided by the Company.


This protection is considered taxable compensation under current tax laws.
Consequently, the Company will provide each Director annually on Form 1099 the
amount of taxable income related to this coverage.


Hedging Stock Ownership
Directors are not permitted to hedge their ownership of Company common stock.
Hedging strategies include but are not limited to zero-cost collars, equity
swaps, straddles, prepaid variable forward contracts, security futures
contracts, exchange

4



--------------------------------------------------------------------------------



funds, forward sale contracts and other financial transactions that allow the
Director to benefit from devaluation of the Company's stock. Hedging strategies
may allow Directors to own stock technically but without the full benefits and
risks of such ownership. Therefore, Directors are prohibited from engaging in
any such transactions.


Policy Regarding Margin Accounts and Pledging of Company Stock
Effective December 21, 2012, Directors and related persons are prohibited from
holding company common stock in a margin account or pledging company securities
as collateral for a loan, with certain exceptions. Company common stock may be
held in a margin brokerage account only if the stock is explicitly excluded from
any margin, pledge or security provisions of the customer agreement. Company
common stock may be held in a cash account, which is a brokerage account that
does not allow any extension of credit on securities. “Related person” means a
director’s spouse, minor child and any person (other than a tenant or domestic
employee) sharing the household of a director, as well as any entities over
which a director exercises control.


Code Section 409A


To the extent any reimbursements or in-kind benefits provided to a Director
pursuant to this policy constitute “deferred compensation” under Internal
Revenue Code Section 409A, any such reimbursement or in-kind benefit shall be
paid in a manner consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv),
including the requirements that the amount of reimbursable expenses or in-kind
benefits provided during a year may not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other year and that any
reimbursement be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred.





5



--------------------------------------------------------------------------------








